                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MELISSA LOPEZ-BLASSER,

         Plaintiff,
v.                                            Case No. 8:20-cv-02483-KKM-AAS

1800ACCOUNTANT, LLC,

      Defendant.
____________________________________/

                                      ORDER

         The defendant requests the court enter an order requiring the plaintiff

to produce certain audio recordings. (Doc. 25).

         Rule 3.01(a) provides: “A motion must include . . . a concise statement of

the precise relief requested, a statement of the basis for the request, and a legal

memorandum supporting the request.” Local Rule 3.01(a), M.D. Fla. The

defendant’s motion does not include a legal memorandum in support of its

request.

         Accordingly, the defendant’s motion to compel audio recordings (Doc. 25)

is DENIED without prejudice. If the defendant chooses, it may file a

renewed motion that contains the requisite information by May 25, 2021. Any

response must be filed no later than seven days after the date the motion is

filed.
                                          1
ORDERED in Tampa, Florida, on May 19, 2021.




                            2
